





Exhibit 10.1


SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is made by and among Jaime A. Irick
(“You” or “Your”) and Brunswick Corporation (“Brunswick” or the “Company”), as
of the date set forth below in connection with the payments and benefits to be
provided to You by the Company (as set forth on Schedule A attached hereto), and
in association with the termination of Your employment with the Company on
October 29, 2018.
1.
For and in consideration of certain payments to be made and benefits to be
provided to You by the Company, including pursuant to Your Terms and Conditions
of Employment dated January 19, 2017 (the “Terms and Conditions”) with the
Company, and conditioned upon such payments and benefits, You do hereby
knowingly and voluntarily REMISE, RELEASE, AND FOREVER DISCHARGE the Company and
each of its past, present and future subsidiaries and affiliates, their past,
present and future officers, directors, shareholders, partners, distributees,
owners, trustees, representatives, employees and agents, their respective
successors and assigns, heirs, executors and administrators (hereinafter
collectively included within the term the “Company”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of action,
suits, debts, claims, charges, complaints, grievances, liabilities, obligations,
promises, agreements, controversies, damages, demands, rights, costs, losses,
debts and expenses of any nature whatsoever, in law or in equity, which You ever
had, now have, or hereafter may have, or which Your heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Your employment with Brunswick, to the date of
these presents arising from or relating in any way to Your employment
relationship, the Terms and Conditions and the payments and benefits resulting
therefrom, and the termination of Your employment relationship with Brunswick,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local law, statute, rule, ordinance, regulation, or the common law,
including, but not limited to, claims or rights arising under the Age
Discrimination in Employment Act, 29 U.S.C. §  621 et seq., as amended, the
Americans With Disabilities Act, 42 U.S.C. 12101 et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, any contracts between
You and the Company and Your common law claims now or hereafter recognized and
all claims for counsel fees and costs; provided, however, that the release
pursuant to this paragraph 1 shall not apply to (i) Your right to any benefits
earned or vested pursuant to the Company’s vacation plans or policies, the
Brunswick Rewards Plan or the Brunswick Restoration Plan, as applicable; (ii)
Your right to be indemnified by the Company, pursuant to the bylaws of the
Company, for any liability, cost or expense for which You would have been
indemnified for actions taken on behalf of the Company during the term and
within the scope of Your employment by the Company; (iii) Your right to enforce
this Agreement; (iv) Your right to file for unemployment benefits, to which the
Company will not object; or (v) Your rights to the payments and benefits set
forth on Schedule A.



2.
Subject to the limitations of paragraph 1 above, You expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. You understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.



3.
You agree and covenant that neither You, nor any person, organization, or other
entity acting on Your behalf, has filed in any forum a charge, claim, suit, or
cause of action against the Company or its subsidiaries or affiliates relating
in any way to Your employment relationship with the Company, or the termination
thereof. You further agree and acknowledge that the severance pay and additional
payments and benefits the Company is providing to You pursuant to this Agreement
(as set forth on Schedule A attached hereto) shall be the sole relief provided
to You for the claims that are released by You in this Agreement and that You
will not be entitled to recover and agree to waive any monetary benefits or
recovery against the Company or its subsidiaries or affiliates in connection
with any proceeding, claim, or charge without regard to who has brought such
proceeding, claim, or charge. Likewise, the Company, its subsidiaries and
affiliates agree and covenant that neither they nor any person, organization, or
other entity acting on their behalf have filed in any forum a charge, claim,
suit, or cause of action against You relating in any way to Your employment
relationship with the Company, or the termination thereof.



4.
You hereby agree and recognize that Your employment by the Company was
permanently and irrevocably severed on October 29, 2018 and the Company has no
obligation, contractual or otherwise to You to hire, rehire or re-employ You in
the future. In the event that the Company merges with, purchases or is purchased
by a company by which You are employed at the time of the merger or purchase of
Your then employing entity, this






--------------------------------------------------------------------------------





Agreement shall not be interpreted to require You to resign your employment. You
acknowledge that the terms of this Agreement provide You with payments and
benefits which are in addition to any amounts to which You otherwise would have
been entitled under the Terms and Conditions.


5.
You hereby agree and acknowledge that the payments and benefits provided to You
by the Company are to bring about an amicable resolution of Your employment
arrangements and are not to be construed as an admission, either by the Company
or by You, of any violation of any federal, state or local law, statute, rule,
ordinance, regulation or the common law, or of any duty owed by the Company or
You and that this Agreement is entered into voluntarily to provide an amicable
resolution of Your employment relationship with the Company.



6.
You hereby certify that You have read the terms of this Agreement, that You have
been advised by the Company to discuss it with Your attorney, and that You
understand its terms and effects. You acknowledge, further, that You are
executing this Agreement of Your own volition with a full understanding of its
terms and effects and with the intention of releasing all claims recited herein
in exchange for the consideration described in this Agreement (and set forth on
Schedule A attached hereto), which You acknowledge is adequate and satisfactory
to You. None of the below-named parties, nor their agents, representatives, or
attorneys have made any representations to You concerning the terms or effects
of this Agreement other than those contained herein.



7.
You hereby acknowledge that the provisions of Sections 5 of the Terms and
Conditions (as amended on Schedule B attached hereto) shall continue in full
force and effect for the balance of the time periods provided therein and that
You will abide by and fully perform such obligations and that Section 5(e)(ii)
of the Terms and Conditions is applicable to all payments and benefits set forth
on Schedule A. Provided that You comply with Your obligations pursuant to this
Agreement and the Terms and Conditions, except as required pursuant to
applicable law, from and after the date of this Agreement, the Company Insiders
(as defined below) will not make any comment or statement or engage in any other
behavior in any official capacity on behalf of the Company that in any way
defames or is otherwise detrimental to Your reputation; provided, however, that
nothing in this paragraph 7 shall be interpreted as prohibiting any person,
including You and the Company Insiders, from making truthful statements,
including statements of opinion, to Company directors, officers, auditors or
regulators or when required by a court or other body having jurisdiction to
require such statements. For purposes of the immediately preceding sentence, the
term “Company Insiders” includes any individual who, as of the date hereof, is
either a member of the Board of Directors of the Company or an “officer” of the
Company for purposes of Section 16 of the Exchange Act of 1934.



8.
The Company hereby and forever releases and discharges You from any and all
claims, complaints, charges, duties, obligations, demands or causes of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Company may possess against You arising prior
to the date of this Agreement from any omissions, acts, failures to act, facts
or damages that have occurred during the period of Your employment with the
Company, other than any claims arising from (a) unlawful, criminal or fraudulent
conduct (including, without limitation, theft of property or the unauthorized
use or disclosure of Confidential Information (as defined in the Terms and
Conditions)) or (b) claims that cannot be released under applicable law. If You
do not sign this Agreement, the Company’s foregoing release and discharge
contained in this paragraph 8 shall be null and void.



9.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and may be delivered via facsimile, electronic mail
or portable document format (PDF).





Intending to be legally bound hereby, each of the undersigned parties executes
the foregoing Agreement this 29th day of October, 2018. This Agreement shall be
immediately effective and irrevocable upon execution by You and the Company.
JAIME A. IRICK
By: /S/ JAIME A. IRICK
Jaime A. Irick











--------------------------------------------------------------------------------







BRUNSWICK CORPORATION
By: /S/ CHRISTOPHER F. DEKKER
Christopher F. Dekker
Vice President, General Counsel and Secretary











--------------------------------------------------------------------------------





SCHEDULE A
SEVERANCE PAYMENTS AND BENEFITS
Jaime A. Irick


Terms and Conditions Severance
$798,084
Paid as a lump sum on the Company’s first regular payroll date following October
29, 2018.
Additional Payments
$190,000
Paid as a lump sum on the Company’s first regular payroll date following October
29, 2018.
$475,000
Paid as a lump sum on the Company’s first regular payroll date following October
29, 2019.
 
$475,000
Paid as a lump sum on the Company’s first regular payroll date following April
29, 2020.
Health and Welfare Benefits available:
As provided in Section 6(a)(iv) of the Terms and Conditions.
Outplacement Services
As provided in Section 6(f) of the Terms and Conditions.



All payments will be payable by direct deposit to the account number on file
with the Company and are subject to tax withholding and any other deductions
required by law or previously authorized by You.









--------------------------------------------------------------------------------





Schedule B
Paragraph 5(a)(i) of the Terms and Conditions is hereby deleted and replaced
with the following:
(i)    During the Executive’s employment and during the eighteen (18) month
period immediately following termination of Executive’s employment (unless such
termination follows a Change in Control, in which case this Section 5(a)(i) and
Section 5 (a)(ii) shall not apply), without the prior written consent of the
Company: (A) the Executive shall not directly or indirectly be employed in a
capacity similar to the position(s) held by Executive with the Company or be
retained by, or render any services in the same or a similar capacity as he did
for the Company, or be financially interested in any manner, in any person, firm
or corporation engaged in the development, manufacture, sale or distribution of
fitness equipment or related products or services (each activity described in
this clause (A), a “Competitive Activity”); (B) the Executive shall not divert
or attempt to divert any business away from the Company or a Related Company;
(C) the Executive shall not disturb or attempt to disturb any business
relationships of the Company or any Related Company; (D) other than at the
Company’s written request, the Executive shall not advise, consult or
participate in any manner in the Company’s separation of its fitness segment;
and (E) the Executive shall not assist any person in any way to do, or attempt
to do, anything prohibited by the preceding clauses (A), (B), (C) and (D).
Paragraph 5(a)(iii) of the Terms and Conditions is hereby deleted and replaced
with the following:
(iii)    For the eighteen (18) month period following termination of Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company: (A) solicit, recruit or hire any individual who is
employed by the Company or any Related Company (or who was so employed within
180 calendar days of the Executive’s solicitation, recruitment or hiring),
provided that Executive may solicit, recruit or hire, other than for purposes of
engaging in a Competitive Activity, any such individual who, at the time of such
solicitation, recruitment or hiring, is a former employee of the Company or a
Related Company and whose employment was terminated involuntarily by the Company
or such Related Company; (B) solicit or encourage any employee of the Company or
any Related Company to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or a Related Company; or (C)
initiate discussion with any such employee for any such purposes or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity; provided, however, that nothing herein shall prohibit the Executive
from generally advertising for personnel not specifically targeting any
executive or other personnel of the Company.







